—In an action to recover damages for personal injuries, the defendant third-party plaintiff appeals from an order of the Supreme Court, Nassau County (Levitt, J.), dated April 19, 1999, which granted the motion of the third-party defendant for summary judgment dismissing the third-party complaint.
Ordered that the order is affirmed, with costs.
The County of Nassau failed to rebut the prima facie showing of entitlement to summary judgment by the third-party defendant, Incorporated Village of Mineóla Water Department (hereinafter Water Department) (see, Zuckerman v City of New York, 49 NY2d 557). The County’s allegations that the Water *423Department had jurisdiction over the water valve cover located in the roadway where the plaintiff fell is irrelevant in light of the fact that the plaintiff claimed that her injuries were caused by a defect in the roadway rather than any defect in or negligent placement of the water valve cover.
The County’s remaining contention is without merit. Bracken, J. P., Joy, Friedmann and Schmidt, JJ., concur.